Citation Nr: 9933801	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-33 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to March 
1997.

This appeal arose from a July 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This case was remanded by the Board of 
Veterans' Appeals (Board) in March 1999 for additional 
development.  In August 1999, the Jackson, Mississippi RO, 
which had assumed jurisdiction of the case following the 
veteran's move to that state, continued to deny entitlement 
to the benefits sought.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from disabilities of the left shoulder, right ankle 
and right hip which can be related to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection for disabilities of the left 
shoulder, right ankle or right hip.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).


FACTS

Left shoulder

The veteran's service medical records reveal that he 
complained of pain in the left shoulder on January 14, 1992.  
The joint displayed full range of motion.  There was 
tenderness on palpation of the anterior rotator cuff.  The 
impression was rotator cuff injury.  A February 21, 1992 x-
ray showed no evidence of fracture or dislocation, nor were 
there any indications of soft tissue calcifications.  He 
again reported left shoulder pain on March 16, 1992.  He 
indicated that this pain had worsened over the past three 
weeks, following push-ups.  He displayed full active range of 
motion; however, he complained of pain at the last 20 degrees 
of abduction.  He had slight pain with resistance to external 
rotation.  The supraspinatus sign was negative and the 
impingement sign was positive.  The acromioclavicular joint 
was within normal limits.  He was tender over the posterior 
aspect of the left shoulder.  The assessment was rule out 
impingement syndrome versus rotator cuff tendonitis.  An 
examination conducted in June 1993 was negative.  On May 7, 
1995, he reported that he had fallen off a truck, injuring 
his left shoulder.  There was tenderness to touch and slight 
acromioclavicular tenderness.  Range of motion was full.  An 
x-ray obtained the following day was negative.  He offered no 
complaints concerning the left shoulder during the December 
1996 retirement examination.

The veteran was examined by VA between April and May 1997.  
While he complained about his right shoulder, he made no 
mention of any problems with his left shoulder.  VA 
outpatient treatment records developed between April and July 
1997 also made no reference to any left shoulder complaints.


Right ankle

The veteran's service medical records indicated that on May 
12, 1984, he had twisted his right ankle while playing 
basketball.  The objective examination noted swelling both 
medially and laterally.  He had good range of motion and 
strength.  The joint did not appear to be unstable.  The x-
ray revealed no significant abnormalities or joint effusion.  
The assessment was ankle sprain.  On December 12, 1984, there 
was swelling and tenderness over the lateral malleolus.  The 
ankle was neurovascularly intact.  The assessment was 
inversion sprain.  No complaints about the right ankle were 
made during examinations conducted in May 1987 and June 1993.  
During the December 1996 retirement, he made no mention of 
any problems with his ankle.

The veteran was examined by VA between April and May 1997.  
He stated that he had had no problems with his right ankle.



Right hip

The veteran's service medical records indicated that he was 
seen on January 13, 1996 for complaints of right hip for the 
previous four days.  He denied any history of trauma.  The 
objective examination showed point tenderness over the 
bilateral gluteus (it was commented that it was deep 
tenderness).  The assessment was bursitis.  On March 11, 
1996, he was tender to palpation.  There was no evidence of 
swelling or discoloration.  Strength was 5/5.  The assessment 
was of right hip pain.  A March 14, 1996 x-ray was negative.  
Right hip piriformis syndrome was suspected.  On August 13, 
1996, some lateral right hip pain was noted.  The diagnosis 
was right hip bursitis.  During his December 1996 retirement 
examination, he continued to complain of right hip pain.  An 
x-ray was negative, and he was noted to be receiving 
treatment.  The diagnosis was bursitis.

VA examined the veteran between April and May 1997.  He 
stated that he had been troubled with right hip pain for the 
past one year. He described experiencing intermittent pain 
over the posterior aspect of the right hip.  There was no 
history of injury.  Standing would make his pain worse.  The 
objective examination found no tenderness, deformity or 
edema.  Flexion was to 127 degrees; extension was to 12 
degrees; adduction was to 27 degrees; abduction was to 49 
degrees; internal rotation was to 24 degrees; and external 
rotation was to 66 degrees.  An x-ray was negative.  The 
diagnosis was chronic right hip pain of unknown etiology.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

In the instant case, there is evidence that the veteran 
complained of left shoulder, right ankle and right hip pain 
in service.  Possible tendonitis and rule out impingement 
syndrome of the left shoulder, a right ankle sprain and right 
hip bursitis were diagnosed in service.  Therefore, it is 
apparent that the evidence suggests the presence of injuries 
or diseases in service, thus satisfying one element of the 
Caluza test for well groundedness.  The question arises as to 
whether these injuries noted in service resulted in the 
development of current chronic disabilities.  In regard to 
the left shoulder and right ankle disabilities, the objective 
evidence indicates that no complaints were made at the time 
of his separation from service.  Significantly, no left 
shoulder or right ankle disabilities were diagnosed during 
the April to May 1997 VA examination.  This evidence argues 
against a finding of chronicity.  In regard to the right hip, 
it is noted that he did offer right hip complaints during the 
December 1996 retirement examination and the April to May 
1997 VA examination; however, no disability was diagnosed.  
While the veteran has rendered his opinion that he has 
developed chronic disabilities related to his service, he is 
not competent, as a layperson, to render an opinion as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, this evidence does not demonstrate the 
existence of current chronic disabilities.

Despite the fact that the veteran has not established 
chronicity, his claims could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case, which indicated that conditions 
(possible tendonitis and rule out impingement syndrome of the 
left shoulder, a right ankle sprain and right hip bursitis) 
were noted in service, there was no evidence of current 
disabilities which could be related to any post-service 
symptomatology reported by the veteran. 

In conclusion, it is found that the veteran has failed to 
present evidence of well grounded claims for entitlement to 
service connection for left shoulder, right ankle or right 
hip disabilities.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).



ORDER

Service connection for left shoulder, right ankle and right 
hip disabilities is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

